                            IN UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

ALISHA MAY PARSONS                                                                     PLAINTIFF

vs.                                   Civil No. 2:17-cv-02199

NANCY A. BERRYHILL                                                                   DEFENDANT
Acting Commissioner, Social Security Administration


                                  MEMORANDUM OPINION

       Alisha May Parsons, (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the

Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying her application

for Supplemental Security Income (“SSI”) under Title XVI of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7. Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed her application for SSI on November 26, 2014. (Tr. 10). In this

application, Plaintiff alleges being disabled due to epilepsy and anxiety (Tr. 170). This application

was denied initially and again upon reconsideration. (Tr. 10). Thereafter, Plaintiff requested an

administrative hearing, and that hearing request was granted. (Tr. 101-103).

       Plaintiff’s administrative hearing was held on May 18, 2016. (Tr. 25-56). At this hearing,

Plaintiff was present and was represented by counsel, Randy Rainwater. Id. Plaintiff and Vocational




                                                 1
Expert (“VE”) Stephanie Ford testified at the hearing. Id. At the time of the hearing, Plaintiff was

thirty-five (35) years old and had an eleventh grade education. (Tr. 29).

       Following the hearing, on July 12, 2016, the ALJ entered an unfavorable decision denying

Plaintiff’s application for SSI. (Tr. 10-20). In this decision, ALJ determined Plaintiff had never

engaged in Substantial Gainful Activity (“SGA”). (Tr. 12, Finding 1). The ALJ also found Plaintiff

had the following severe impairments: seizure disorder and anxiety. (Tr. 12, Finding 2). Despite

being severe, the ALJ determined those impairments did not meet or medically equal the

requirements of any of the Listings of Impairments in Appendix 1 to Subpart P of Regulations No.

4 (“Listings”). (Tr. 12, Finding 3).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her RFC.

(Tr. 14, Finding 4). First, the ALJ evaluated Plaintiff’s subjective complaints and found her claimed

limitations were not entirely credible. Id. Second, the ALJ determined Plaintiff retained the RFC

to perform a full range of work at all exertional levels but should avoid climbing ladders, ropes, or

scaffolds; never work at unprotected heights, around moving or dangerous moving mechanical parts

and operate a vehicle; and avoid extreme cold temperatures and loud noises in the workplace. Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 19, Finding 5). The

ALJ determined Plaintiff had no PRW. Id. The ALJ, however, also determined there was other

work existing in significant numbers in the national economy Plaintiff could perform. (Tr. 19,

Finding 9). The ALJ based this determination upon the testimony of the VE. Id. Specifically, the

VE testified that given all Plaintiff's vocational factors, a hypothetical individual would be able to

perform the requirements of representative occupations such as housekeeper with approximately

137,000 such jobs in the nation. Id. Based upon this finding, the ALJ determined Plaintiff had not

been under a disability, as defined in the Act, since November 26, 2014. (Tr. 20, Finding 10).


                                                  2
       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (Tr. 148-

151). The Appeals Council denied this request for review. (Tr. 1-6). On October 23, 2017, Plaintiff

filed the present appeal. ECF No. 1. Both Parties have filed appeal briefs. ECF Nos. 11, 12. This

case is now ready for decision.

2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one

year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that

his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can


                                                  3
perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

        Plaintiff brings the present appeal claiming the ALJ erred (1) in failing to properly evaluate

Plaintiff’s RFC, (2) in failing to fully evaluate the record, and (3) in failing to find Plaintiff met a

Listing. ECF No. 11, Pgs. 14-17. In response, Defendant argues the ALJ did not err in any of her

findings. ECF No. 12.

        This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be affirmed

if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d 964, 966

(8th Cir. 2003).      As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other words,

if after reviewing the record it is possible to draw two inconsistent positions from the evidence and

one of those positions represents the findings of the ALJ, the decision of the ALJ must be affirmed.

Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

        The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial evidence


                                                   4
to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily affirmed and

Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th

Cir. 2010)(district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 5th day of November 2018.


                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE




                                                5
